DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoru et al, EP 1850308A2, cited by the applicant.
Satoru et al disclose an adhesive label, release-sheet laminated adhesive label and information reading method comprising: an adhesive label 10 for pasting onto a postal matter; a 
Regarding claims 1 and 8, Satoru et al disclose that the substrate may receive fluorescent ink, maybe translucent or transparent to visible light fails to disclose having a second fluorescent substance which requires a light excitation from a different spectrum. However, since the prior recognizes the benefits of using fluorescent material for providing the code information, to use different type of fluorescent would have been an obvious extension as taught by the prior art in order to further secure the coded information. Furthermore, fluorescent substances/material are well-known in the art for providing code information so that specific light excitation with a desired spectrum can read the code. Therefore, to include multiple fluorescent substance would have been an obvious extension as taught by the prior art.
Regarding claims 2-7 and 9-21, the limitations do not appear to contain any additional features which, in combination with the features of claim 1 or 8 to which they refer, meet the requirements of novelty and/or inventive step. For instance, how the fluorescent substance is provide, the size or thickness of the wavelength, the wavelength range, etc. These limitations and other limitation in the dependent claims are just mere customary adjustments for meeting specific customer requirements. An ordinary artisan would be motivated to select any kind of available florescent substance, the size and thickness of the wavelength, and the range of the wavelength in order to satisfy customer requirements. Therefore, these added limitations would have been obvious an ordinary artisan.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,943,162 (hereinafter, 162 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘162 Patent. For instance, in claim 1 of the current application and in the ‘162 Patent, the applicant claims:
Application No. 17/154,133
Patent No. 10,943,162
A combination of a substantially transparent 

sealing label and a package sealed with the 

label, the package comprising a substrate, the 

label being attached to the substrate of the 

package, the label comprising: a carrier layer 

and an adhesive layer, wherein the label 

comprises a wavelength conversion layer, 

which comprises a first fluorescent substance, 

wherein the first fluorescent substance emits 

first fluorescence light when illuminated with 

excitation light, wherein the substrate 

comprises a second fluorescent substance, 

which is different from the first fluorescent 



fluorescence light when illuminated with the 

excitation light, wherein the spectrum of the 

second fluorescence light is different from the 

spectrum of the first fluorescence light 

emitted from the label.







Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-19 of the ‘162 Patent as a general teaching for a method of attaching a label to a package, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘162 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘162 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jari et al (EP 3591642 and EP3496076) discloses a sealing label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876